                                                                                           7/
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 19 CR 2
              v.
                                              Judge Matthew F. Kennelly
 CAMERON RUEBUSCH, et al.


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d) and 18 U.S.C. $ 3771(a)(1) and (8),   it is hereby ORDERED:
      1.     AII of the materials provided by the United States in preparation for, or

in connection with, &try stage of the proceedings in this      case (collectively, "the

materials") are subject to this protective order and may be used by defendants and

defendants' counsel (defrned as counsel of record in this case) solely in connection

with the defense of this   case, and for no other purpose, and   in connection with   no

other proceeding, without further order of this Court.

      2.     Defendants and defendants'counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than      persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, "authorized persons"). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.
        3.     Certain materials disclosed or to be disclosed by the government contain

particularly sensitive information, including medical information and mental health

information of one or more persons other than the defendant to whom the information

is disclosed. These materials shall be plainly marked as sensitive by the government

prior to disclosure. No such materials, or the information contained therein, may be

disclosed    to any persons other than defendants, counsel for defendants,      persons

employed to assist the defense, or the person to whom the sensitive information solely

and directly pertains, without prior notice to the government and authorization from

the Court. Absent prior permission from the Court, information marked as sensitive

shall not be included in any public frling with the Court, and instead shall         be

submitted under seal (except in the case of a defendant who chooses to include in a

public document sensitive information relating solely and directly to the defendant

making the frling).

        4.     Defendants, defendants'counsel, and authofized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in   connection   with this   case   by defendants, defendants' counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

        5.     Defendants, defendants' counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.
       6.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

       7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of         in   one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained      in defense   counsel's case frle. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

       8.    To the extent any material is produced by the United States                    to

defendants or defendants' counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendants and/or defendants' counsel shall return all

such material   if in hard   copy, and in the case of electronic materials, shall certifiz in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order    limit   defense

counsel in the use of discovery materials in judicial proceedings in this case, except
that any document frled by any party which attaches or otherwise discloses specially

identifred sensitive information as described in Paragraph 3, above, shall be fiIed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

       10.   Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.




                                         MATTHEW F. KENNELLY
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: May 1, 2019
